Case 8:19-cv-01721-GJH Document 2 Filed 06/12/19 Page 1 of 6

=o = lt = 7 —~ _— Fe
4

a ad — — 2 a — eee ee ee ere - mk ~

Loe

*

«INTHE CIRCUIT COURT FOR PRINCE GEORGE'S COUNTY, MARYLAND ~

GEORGE A. MANUEL *
718 Fairview Avenue
Takoma Park, MD 20912 .

Plaintiff *

v. ‘ Case No. ed Q.- V.Way

SITE CENTERS CORP. ‘
Formerly known as DDR CORP.

(an Ohio corporation) ‘
3300 Enterprise Parkway

Beachwood, Ohio 44122 .

SERVE RESIDENT AGENT: *
The Corporation Trust Incorporated
2405 York Road, Suite 201 .
Lutherville Timonium, Maryland 21093

o WielD

and

2
+.
os
eS)
o
=
¢

oud 3

* "os

i

SHOPPERS FOOD
WAREHOUSE CORP. *
(an Ohio corporation) :
11846 Valley View Road ‘ FILED *

Eden Prairie, Minnesota 55344 LODGED

tw
oO.

3
xu
a
ri
oO .
‘ 8 .
=
o
S
~
ENTERED
MECENED

SERVE RESIDENT AGENT: JUN 13 2019 Cn
The Corporation Trust Incorporated ° . :

2405 York Road, Suite 201 3 € DISTRICT COURT
Lutherville Timonium, Maryland 21093 CBRIRGE OF MARYLAND,

 

 

at
Defendants ‘

COMPLAINT
(Negligence)

Plaintiff, by and through undersigned counsel, sues the Defendants and for a

cause of action alleges as follows:
Case 8:19-cv-01721-GJH Document 2 Filed 06/12/19 Page 2 of 6

ili ee
wi Se ee

. sa = a
= «Fe -
a —_— eet sa * “ .

\ ‘

1. Plaintiff is an adult citizen of the United States and a resident of Prince
George’s County, Maryland.

2. Upon information and belief, Defendant Site Centers Corp. formerly known as
DDR Corp. (hereinafter referred to as “Defendant Site Centers”) is an Ohio corporation
doing business in the State of Maryland, has caused a tortious injury from an act or
omission within the State of Maryland, and owns, possesses, uses, manages and/or
maintains real property within the State of Maryland at all times hereinafter mentioned.

3. Upon information and belief, Defendant Shoppers Food Warehouse Corp.
(hereinafter referred to as “Defendant Shoppers") is an Ohio corporation doing business
in the State of Maryland, has caused a tortious injury from an act or omission within the
State of Maryland, and owns, possesses, uses, manages and/or maintains real property
within the State of Maryland at all times hereinafter mentioned.

4, Upon information and belief, on or about April 13, 2016 or in the months
preceding that date, Defendants Site Centers and Shoppers both had an interest in the
ownership, operation, maintenance, management and upkeep of the property that is the
subject of this lawsuit. |

5. On or about April 13, 2016, Plaintiff was a business invitee at the shopping
center known as Largo Town Center in Largo, Maryland (hereinafter known as the
“Premises”), which was owned, operated, occupied, maintained and/or managed by the
Defendants. While walking in the parking lot on the premises, Plaintiff's left foot and

ankle were injured when his left foot went into a pothole.
Case 8:19-cv-01721-GJH Document 2 Filed 06/12/19 Page 3 of 6

6. Plaintiff did not contribute to the happening of the incident nor did Plaintiff

assume the risk of the injuries sustained.

COUNT
(Plaintiff v. Defendant Site Centers)

7. Plaintiff incorporates herein by reference the allegations contained in
paragraphs one (1) through six (6) above.

8. At the time of the incident, Defendant Site Centers owed Plaintiff the duty to
use ordinary care in maintaining the premises in a reasonably safe condition. This duty
included, but was not limited to, inspecting, maintaining and repairing the premises. This
duty further required Defendant to correct any patent and latent defects on the premises
and to warm persons such as the Plaintiff of any patent and latent defects of which it was
aware or of which it reasonably should have been aware through reasonable inspection
and maintenance of the premises. Upon information and belief, Defendant was aware of
the defective and dangerous condition present on the premises. Or, in the altemative, the
Defendant would have been aware of the defective and dangerous condition had it
reasonably inspected and maintained the premises.

9. Defendant breached these duties when, with actual or constructive knowledge
of the dangerous and defective condition which existed on the premises, Defendant |
neither corrected nor warned the Piaintiff of the defective and dangerous condition.

10. Asa direct and proximate consequence of Defendant's breaches of duty,
Plaintiff sustained serious personal injuries which may be permanent tn nature. In
addition, Plaintiff endured great pain and suffering of both body and mind, nervousness

and anxiety; has incurred and will continue to incur medical and out-of-pocket expenses,
3
%

Case 8:19-cv-01721-GJH Document 2 Filed 06/12/19 Page 4 of 6

has lost and will continue to lose time and wages from employment; and has and will be
otherwise damaged in the future.

11, The Plaintiff was at all times in the exercise of due care and in no way
contributed to the incident.

WHEREFORE, Plaintiff demands judgement against the Defendants, jointly and.
individually, in an amount that exceeds SEVENTY-FIVE THOUSAND DOLLARS
($75,000.00) for economic damages plus interest and costs of this action.

WHEREFORE, Plaintiff demands judgment against the Defendants, jointly and
individually, in an amount that exceeds SEVENT Y-FIVE THOUSAND DOLLARS
($75,000.00) for non-economic damages plus interest and costs of this action.

OUNT 1!
(Plaintiff v. Defendant Shoppers)

12. Plaintiff incorporates herein by reference the allegations contained in
paragraphs one (1) through eleven (11) above.

13. At the time of the incident, Defendant Shoppers owed Plaintiff the duty to use
ordinary care in maintaining the premises in a reasonably safe condition. This duty
included, but was not limited to, inspecting, maintaining and repairing the premises. This
duty further required Defendant to correct any patent and latent defects on the premises
and to warn persons such as the Plaintiff of any patent and latent defects of which it was
aware or of which it reasonably should have been aware through reasonable inspection
and maintenance of the premises. Upon information and belief, Defendant was aware of

the defective and dangerous condition present on the premises. Or, in the altemative, the
y

Case 8:19-cv-01721-GJH Document 2 Filed 06/12/19 Page 5 of 6

a " -

*

Defendant would have been aware of the defective and dangerous condition had it
reasonably inspected and maintained the premises.

14, Defendant breached these duties when, with actual or constructive knowledge
of the dangerous and defective condition which existed on the premises, Defendant
neither corrected nor warned the Plaintiff of the defective and dangerous condition.

15. Asa direct and proximate consequence of Defendant’s breaches of duty,
Plaintiff sustained serious personal injuries which may be permanent in nature, In
addition, Plaintiff endured great pain and suffering of both body and mind, nervousness
and anxiety; has incurred and will continue to incur medical and out-of-pocket expenses;
has lost and will continue to lose time and wages from employment: and has and will be
otherwise damaged in the future.

16. The Plaintiff was at all times in the exercise of due care and in no way
contributed to the incident.

WHEREFORE, Plaintiff demands judgment against the Defendants, jointly and
individually, in an amount that exceeds SEVENT Y-FIVE THOUSAND DOLLARS
($75,000.00) for economic damages plus interest and costs of this action.

WHEREFORE, Plaintiff demands judgment against the Defendants, jointly and
individually, in an amount that exceeds SEVENTY-FIVE THOUSAND DOLLARS

($75,000.00) for non-economic damages plus interest and costs of this action.
h

Case 8:19-cv-01721-GJH Document 2 Filed 06/12/19 Page 6 of 6

Respectfully submitted,

ROSENBERG, FAYNE & RADEN
By: Leileloleiy

Eric F. Rosenberg
erosenberp@rosenberg-fayne.com

By:
Kiran Najeeb
knajecb@rosenberg-fayne.com

5400 Kenilworth Avenue
Riverdale Park, MD 20737
Phone: (301) 864-2900
Fax: (301) 864-2993
Attorneys for the Plaintiff

JURY DEMAND
Plaintiff demands a trial by jury on all issues herein,

Geer

Eric F, Rosenberg
Attorney at Law

 
  
